Title: To Alexander Hamilton from Caleb Swan, 20 March 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia March 20. 1800.
          
          I beg leave to ask your opinion on the following point ie. whether a soldier who deserts, is retaken, punished, and returned to duty; forfeits to the united States, by the mere act of deserting, and without the interference of a Court martial, all the pay that might be previously due to him, or not?
          I have examined the articles of war and the several military laws, but can find no decision of the above question. I shall be much obliged by your answer.
          I have the honor to be with the greatest respect Sir Your Obt. Servt
          
            C: Swan PMG.
          
          Genl. Alexr Hamilton, New York
        